                     UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In re: Radie C. Peterson,                                    Case No. 20-49514
                                                             Chapter 13
                    Debtor.                                  Hon. Maria L. Oxholm
_______________________________________/

             OBJECTION BY THE UNITED STATES
       TO CONFIRMATION OF DEBTOR’ S P R O P OS ED PLAN

      The United States of America, by its attorneys, United States Attorney,

Matthew Schneider, and Assistant United States Attorney, Kevin R. Erskine, on

behalf of the Internal Revenue Service, objects to the confirmation of the debtor’s

plan (“Plan”) for the following reasons:

      1.       Debtor filed a voluntary petition for protection under Chapter 13 of the

Bankruptcy Code on September 4, 2020, and filed this plan on September 4, 2020.

      2.       The IRS’s current proof of claim is in the amount of $139,493.03 and

consists of:

                    Secured Claim:                        $38,610.63
                    Priority Claim:                       $14,815.16
                    General Unsecured Claim:              $86,067.24
                    Total                                $139,493.03


      3.       Failure to Properly Treat the Secured Claim. The IRS’s secured

claim is in the amount of $38,610.63 and is a Class 5.1 claim that must be paid in

full through the Plan, in equal monthly payments, with the IRS to retain its liens

   20-49514-mlo     Doc 29    Filed 10/27/20   Entered 10/27/20 09:50:21   Page 1 of 3
and to receive interest at the IRC rate in effect on the date of confirmation (currently

3%). See 11 U.S.C. § 1325(a)(5)(B). The IRS does not consent to the alternative

treatment of the secured claim as proposed by the Plan. See 11 U.S.C. §

1325(a)(5)(A).

      4.     Failure to Properly Treat the Priority Claim. The United States

objects to confirmation because the proposed Chapter 13 plan fails to provide for

payment of the priority tax liabilities as stated on the IRS’s proof of claim. The

IRS’s priority claim is currently $14,815.16 and, to be confirmed, the debtor’s Plan

must provide for the full payment, in deferred cash payments, of all claims entitled

to priority under 11 U.S.C. § 1322(a)(2).

      WHEREFORE, the United States respectfully requests that this Court deny

confirmation of the debtor’ s Plan for the forgoing reasons and grant such further

and additional relief as deemed just and appropriate.

                                                MATTHEW SCHNEIDER
Dated: October 27, 2020                         United States Attorney

                                                /s/Kevin R. Erskine
                                                KEVIN R. ERSKINE (P69120)
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                Phone: (313) 226-9610
                                                Email: Kevin.Erskine@usdoj.gov

                                           2

   20-49514-mlo    Doc 29    Filed 10/27/20    Entered 10/27/20 09:50:21    Page 2 of 3
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


In re: Radie C. Peterson,                                  Case No. 20-49514
                                                           Chapter 13
                    Debtor.                                Hon. Maria L. Oxholm
____________________________________/

                        CERTIFICATE OF SERVICE
      I hereby certify that on October 27, 2020, I electronically filed the Objection

By The United States To Confirmation Of Debtor’ s Proposed Plan using the ECF

System which will send notification of such filings to all counsel of record.

                                              /s/Kevin R. Erskine
                                              KEVIN R. ERSKINE (P69120)
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, Michigan 48226
                                              Phone: (313) 226-9610
                                              Email: Kevin.Erskine@usdoj.gov




  20-49514-mlo    Doc 29    Filed 10/27/20   Entered 10/27/20 09:50:21   Page 3 of 3
